Citation Nr: 1514421	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  10-39 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes mellitus with erectile dysfunction, currently rated as 20 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected diabetes mellitus with erectile dysfunction.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.  

Regarding the issue of entitlement to a TDIU, the Veteran filed an informal claim for a TDIU due to his service connected disabilities in February 2011.  Thereafter, in an August 2011 rating decision, the RO determined that the Veteran's TDIU claim was essentially rendered moot as he was in receipt of a maximum total 100 percent rating.  However, the United States Court of Appeals for Veterans Claims (Court) has held that the award of a 100 percent disability rating does not necessarily render moot the claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain or obtain the TDIU rating even where a 100 percent schedular rating has also been granted.  Bradley, at 293-94.  In the present case, although the Veteran is in receipt of SMC under 38 U.S.C.A. § 1114(k), he is not receiving the higher, housebound rate under § 1114(s).  As such, in light of the Court's holding in Bradley, a TDIU claim has not been rendered moot by the Veteran's 100 percent schedular rating.

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the present case, the evidence suggests that the Veteran may be unemployable due to symptoms of his service-connected diabetes mellitus.  Accordingly, in light of the Court's holding in Rice, the issue of entitlement to a TDIU has been raised by the record and is within the jurisdiction of the Board.  

The Board notes that the Veteran previously designated Disabled American Veterans as his representative.  In June 2011, he executed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of Texas Veterans Commission.  Revocation of representation may be made at any time.  38 C.F.R. § 14.631(f) (2014).  Accordingly, the Board recognizes that the Veteran is currently represented by Texas Veterans Commission.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issues on appeal.

VA's duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of severity of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board notes that the Veteran was last afforded a VA examination to assess the severity of his diabetes mellitus with erectile dysfunction in July 2011, almost four years ago.  Since that examination, the record reflects that the Veteran's diabetes mellitus may have increased in severity.  Specifically, at the January 2015 hearing, the Veteran testified to more frequent visits to a diabetic care provider and increasing episodes of hypoglycemic reactions.  In light of the foregoing, a more contemporaneous examination is warranted in order to ensure that the record reflects the current severity of the Veteran's service-connected diabetes mellitus with erectile dysfunction.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  

The record also suggests that there may be relevant VA treatment records that have not been associated with the claims file.  Specifically, in a June 2014 Supplemental Statement of the Case, the RO indicated that it had reviewed VA treatment records from the Audie L. Murphy VAMC and the Frank M. Tejeda VA Outpatient Clinic dated from March 2007 to June 2014.  The Board notes that the most recent VA treatment records associated with the claims file from the Murphy VAMC are dated in August 2012 and that the most recent VA treatment records associated with the claims file from the Tejeda clinic are dated in June 2011.  

The Board is required to conduct a de novo review of the Veteran's claim which entails reviewing the same evidence considered by the RO.  In this case, it appears that there may be VA treatment records that are not associated with the claims file, but that were reviewed by the RO.  Upon remand, the AOJ should obtain and associate with the claims file all outstanding VA treatment records, including those indicated above from the Murphy VAMC and the Tejeda clinic that were reviewed by the RO, as indicated in the June 2014 Supplemental Statement of the Case.  Additionally, as the record indicates that the Veteran receives ongoing VA treatment for his diabetes mellitus, any current VA treatment records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  

Lastly, as noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the evidence shows that the Veteran left his job as a taxi driver in January 2011.  See August 2011 PTSD Examination Report.  Additionally, the July 2011 VA examiner indicated that the Veteran's service-connected diabetes affects his occupational activities and impact his ability to work.  Moreover, at the January 2015 hearing, the Veteran testified that he can no longer drive long distances due to the symptoms of his diabetes mellitus.  These findings suggest that the Veteran may be unemployable as a result of his service-connected diabetes.  As such, the issue of a TDIU is before the Board as part and parcel of the Veteran's higher rating claim on appeal.

Additional development must be undertaken before it can be determined whether the Veteran's service-connected diabetes is of sufficient severity to render him incapable of performing the mental and physical acts required to secure or follow a substantially gainful occupation, considering his education, experience, and skills.  Therefore, Board is of the opinion that the AOJ should address the matter of a TDIU rating as a component of the claim for an increased rating for diabetes mellitus with erectile dysfunction in the first instance, to avoid any prejudice to the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits).  Each executed form should be returned to VA.  

Advise the Veteran and his representative (if any) that it is ultimately the Veteran's responsibility to submit his employment records, particularly those relating to the facts and circumstances of his separation, termination, or retirement from employment; and that he should submit evidence such as pay stubs, W2 Forms, tax returns, etc., documenting marginal employment, if any, relating to post or prospective employment that has resulted in earned income that does (or did) not exceed the poverty threshold for one person.

2. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for diabetes mellitus with erectile dysfunction, particularly including records from the Audie L. Murphy VAMC and the Frank M. Tejeda VA Outpatient Clinic reviewed in the June 2014 Supplemental Statement of the Case, as well as any other VA treatment records dated from June 2011 to the present.  If no such records are located, that fact should be documented in the claims file.

3. After any outstanding treatment records are associated with the claims file, schedule the Veteran for a VA examination to determine the current severity of his service-connected diabetes mellitus with erectile dysfunction.

The entire claims folders and a copy of this remand must be made available to the examiner in conjunction with the examination.  The examination report must reflect review of pertinent material in the claims folder. 

After reviewing the claims file and conducting an interview with, and examination of, the Veteran, the examiner should describe all symptomatology related to the Veteran's service-connected diabetes mellitus with erectile dysfunction.  The examiner should determine whether the Veteran's diabetes mellitus requires insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  The examiner should also indicate whether the Veteran's diabetes mellitus causes episodes of ketoacidosis, hypoglycemic reactions requiring hospitalizations, visits to a diabetic care provider, progressive loss of strength and weight, or any other complications that should be separately evaluated.  The examiner should specifically discuss the Veteran's contentions that he experiences multiple complications of diabetes, such as frequent voiding, weakness, and lightheadness.

Finally, the examiner should discuss the impact, if any, as well as a full description of the effects, that the Veteran's diabetes mellitus has upon his ability to perform ordinary activities of daily living.  The examiner should conduct any appropriate tests and studies in order to determine the nature and extent of the social and industrial impairment attributable to the Veteran's diabetes mellitus with erectile dysfunction.

The examiner must provide a rationale for each of the opinions that takes into account the Veteran's reports of his history and his current symptoms.  The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

4. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. Following the completion of the foregoing, and any other development deemed necessary, the RO/AMC should re-adjudicate the Veteran's claims, including a claim of entitlement to a TDIU due to service-connected diabetes mellitus.  If the claims are denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




